internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-106947-99 date date legend grantor_trust trust1 trust2 x d1 d2 d3 d4 d5 state1 state2 this responds to your letter dated date and subsequent plr-106947-99 correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code and requesting the classification of trust as a qualified_subchapter_s_trust qsst under sec_1361 facts x incorporated under state1 law in d1 and elected subchapter_s status as of d2 grantor is one of three shareholders of x grantor created trust under state2 law on d3 pursuant to the trust agreement upon formation trust was divided into two separate trusts trust1 and trust2 the trusts with separate beneficiaries on d4 grantor funded the trusts with shares of x thus in order for x to maintain its subchapter_s status the trusts’ beneficiaries were required to file qsst elections by d5 the trusts’ beneficiaries however did not file qsst elections in a timely manner thereby terminating x’s subchapter_s status the trusts however have operated from their inception as though they were qssts after learning that grantor had transferred x shares to the trusts x’s ceo requested a copy of the trust agreement after reviewing the trust agreement x’s counsel were concerned that the trusts may not meet the definition of qualified subchapter_s trusts under sec_1361 after learning that x’s subchapter_s_election had terminated and worried that the trusts may not be qssts x began taking steps to make certain that x qualified as a subchapter_s_corporation first grantor agreed to modify the trust agreement so that the trusts qualified as qssts second x submitted a private_letter_ruling request seeking relief under sec_1362 if a favorable private_letter_ruling is issued in this case grantor will file a petition with a state2 court to reform the trust agreement so that the trusts are administered under the terms and conditions described below the following new paragraph g is added at the end of article notwithstanding the preceding provisions of this article if any trust administered pursuant to the provisions of this article holds any s_corporation stock the trustee shall distribute all of the net_income of the trust as defined in sec_1_643_b_-1 to the beneficiary of the trust at least annually the following new sentence is added to the end of paragraph c of article notwithstanding the foregoing no beneficiary of a_trust that holds or has previously held any s_corporation stock shall be permitted to transfer or assign plr-106947-99 any interest in such trust during his lifetime the following new paragraph g is substituted for the current paragraph g of article if at any time the market_value or asset composition of any trust or the circumstances of the trust or those of its beneficiary or beneficiaries who are then eligible to receive income are such in the opinion of the trustee that it is not economically feasible or is otherwise not in the best interests of that beneficiary or those beneficiaries to continue with the administration of part or all of that trust the trustee may in its absolute discretion terminate part or all of that trust provided that the trustee distribute the trust principal attributable to the terminated trust or trust part to i that income_beneficiary if there is only one such beneficiary or ii to those of such income beneficiaries if there are more than one and in such proportions as the trustee again in its absolute discretion determines to be most consistent with the general dispositive plan otherwise expressed for that trust in all cases of the termination hereunder of any trust which holds s_corporation stock or any separate share of a_trust which holds s_corporation stock or any separate share of a_trust which holds s_corporation stock for a separate_income beneficiary thereof all amounts held by such trust shall be distributed to the income_beneficiary of such trust and all amounts held by such separate share of any such trust shall be distributed to such separate_income beneficiary of such separate share to the extent that interests of any beneficiary whether vested or contingent are diminished or defeated by operation of this paragraph none shall have any standing to complain of loss or damage except in the event of gross negligence the following new paragraph i is added at the end of article notwithstanding any other provision of this instrument no assets of any trust created hereunder shall be used to discharge any legal_obligation of mine to support a beneficiary of such trust plr-106947-99 law and analysis sec_1361 provides that an s_corporation is with respect to a given year a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder under sec_1361 a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 sec_1361 provides for the time and manner in which the beneficiary of a qsst may elect to have the provisions of sec_1361 apply a qsst election must be filed within the 2-month-16-day period beginning on the day that the stock is transferred to the trust sec_1_1361-1 of the income_tax regulations sec_1361 sets for the provisions a_trust instrument must contain for the trust to qualify as a qsst under sec_1361 the terms of the trust must require that i during the life of the current income_beneficiary there is only one income_beneficiary ii any corpus distributed during the life of the current beneficiary may be distributed only to that beneficiary iii the current income beneficiary’s interest terminates on the earlier of the beneficiary’s death or the trust’s termination and iv if the trust terminates during the current income beneficiary’s life the trust assets must be distributed to that beneficiary in addition sec_1361 requires that the trust must distribute all of its income within the meaning of sec_643 currently to one individual who is a united_states_resident or citizen sec_1361 also provides that a substantially separate and independent share of a_trust within the meaning of sec_663 is treated as a separate trust for purposes of sec_1361 and sec_1361 sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such plr-106947-99 adjustments consistent with the treatment of the corporation as a subchapter_s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation will be treated as a subchapter_s_corporation during the period specified by the secretary s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code states in part if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers i t is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusion based upon the information submitted and our examination of the proposed terms that will govern the trusts if the petition to modify is accepted we conclude that the trusts as modified in accordance with the provisions discussed above will each meet the definition of a qsst under sec_1361 as of the effective date of the court’s order approving the petition to modify we further conclude that x’s subchapter_s status was terminated as of d4 and that this termination was inadvertent thus provided that the trust agreement is modified in a timely manner in accordance with the provisions discussed above and the current income beneficiaries of the trusts elect qsst status effective on the date of modification x will be treated as a subchapter_s_corporation for the period from d4 to the modification and continuing provided that its subchapter_s_election does not plr-106947-99 otherwise terminate except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a subchapter_s_corporation for federal tax purposes pursuant to a power_of_attorney on file with our office we are sending a copy of this letter to x this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
